Citation Nr: 0203473	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-27 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion









WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1980 to February 
1984.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1998.  

The case was remanded by the Board to the RO in August 1999, 
September 2000 and December 2000 for additional development 
of the record.  







FINDING OF FACT

The veteran's current low back disability manifested by 
muscular pain is shown as likely as not to have been due to 
an injury suffered in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her low 
back disability manifested by muscular pain is due to an 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that she developed a low 
back disability due to an injury in service and continues to 
experience pain and discomfort.  

A careful review of the veteran's service medical records 
shows that the veteran was treated for complaints of back 
pain during service with no pre-service history of back 
problems.  

More specifically, a May 1980 record indicated that the 
veteran complained of back pain for one week.  The assessment 
was that of sore muscles/stress.  

A January 1981 record showed that the veteran presented with 
complaints of sharp pain in her lower back.  She denied 
having had any trauma and reported no previous history of 
back problems.  The examiner observed paraspinal spasm of the 
lumbar region with decreased range of motion.  The assessment 
was that of back strain.  

In October 1983, the veteran was treated for a strained back 
due to lifting boxes.  The veteran indicated that she had 
done that in the past.  The assessment was that of lower back 
strain.  Motrin and physical therapy were prescribed.  Light 
duty for 5 days was indicated.

The post service medical evidence of record includes private 
records dating from 1989 showing treatment for back pain.  
More specifically, a September 1989 private hospital record 
showed that the veteran was treated at the emergency room for 
complaints of back pain.  The veteran reported bending to 
pick up her baby when she felt pain and a snapping noise in 
her right lower back.  

On examination, the right mid lower back was tense and the 
veteran was uncomfortable when bending forward in a standing 
position.  The diagnosis was that of lumbosacral strain.  

The veteran was afforded a VA spine examination in October 
1996.  The veteran reported having had an acute episode of 
low back pain during service when she was lifting boxes.  The 
veteran reported that since that time it has gotten better 
and worse.  The veteran denied having any pain down her legs, 
weakness or numbness or any bowel or bladder changes.  

On the examination, the veteran was noted to be moderately 
obese.  She had no postural abnormalities or deformities.  
She had no tenderness or muscle spasm.  She had 90 degrees of 
forward flexion, 20 degrees of backward extension, 40 degrees 
of left and right lateral flexion, and 50 degrees of rotation 
to the right and left.  She had no pain on motion and a 
normal neurologic examination.  The diagnosis was that of 
chronic muscular low back pain.  X-ray studies showed five 
lumbar type vertebrae present.  Disc spaces were well 
preserved.  

VA outpatient treatment records showed that the veteran was 
treated for neck to lower back pain twice in November 1997.  
Interestingly, at the first of the two visits on November 13, 
the back complaints referred to chronic upper to mid-back 
pain off and on for 10 years.  The examiner observed a tender 
left trapezium and a tender spine from C-7 to T-10.  A good 
grip bilaterally was also noted.  The assessment was that of 
back pain.  

At the second appointment in November, the veteran reported 
suffering from back strain in service while lifting heavy 
boxes.  The examiner noted that for her current pain, the 
veteran was given Clinoril and a muscle relaxer.  The 
assessment was that of back pain.  

The x-ray studies of the AP and lateral lumbar spine in 
December 1997 showed minimal anterior wedging of T-12.  There 
was minimal osteophyte formation at two levels which was 
unchanged.  The vertebral bodies and intervertebral disc 
spaces were otherwise of normal height.  The conclusion was 
that of minimal degenerative change in the lumbar spine.  

The veteran was treated again in February 1998.  She 
indicated that she was out of her medications and that over 
the counter Motrin did not help with the pain.  The veteran 
reported having intermittent exacerbations with her back pain 
that might have been due to lifting her child when he was 
ill.  No recent trauma or falls were reported.  There were no 
sensory or motor deficits noted.  The veteran indicated that 
her back pain was the same pain that she had been troubled 
with intermittently for 10 to 15 years.  The assessment was 
that of chronic back pain.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1998 that she initially began 
to experience back problems while in boot camp due to lifting 
backpacks and walking over hills.  She stated that her back 
problem then got worse by lifting boxes in the computer room.  
According to the veteran, she went on sick call every other 
week while she was in the service due to constant back pain.  
The veteran testified that the pain affected her entire back 
and that she had been taking muscle relaxers for the pain for 
17 or 18 years.  

In December 2001, the veteran was afforded a VA examination.  
The examiner reviewed the claims file and reported that the 
veteran's history included an initial back injury in service.  
It was noted that the veteran reported the location of her 
pain mainly in the top of her back that extended down between 
her shoulders and down the lower part of her back.  No leg 
pain was reported.  The veteran indicated that Motrin and 
other over-the-counter medications did not really relieve the 
discomfort.  The examiner noted that the veteran was 6 months 
pregnant at the time of the examination.  

On examination, the deep tendon reflexes were 2+ and 
symmetric.  Downgoing Babinski was without any clonus.  The 
veteran had 5/5 motor testing in both lower extremities and 
all muscle groups were without any deficit.  She had no 
sensory deficit in the lower extremity.  She was able to bend 
over and get her fingers to the level of her knees and she 
could extend 10 degrees without any difficulty.  She was 
nontender to palpation along her thoracic and lumbar spine.  
She had 2+ dorsalis pedis pulse in both lower extremities.  
Her skin was intact.  

The VA examiner concluded, based on a review of the case, 
that it was hard to say how much of a low back she had at 
that point because of the late stages of pregnancy.  The 
examiner did note that the veteran seemed to be carrying 
herself pretty well.  However, the examiner opined that, if 
she did have a problem, it was most likely aggravated or 
incurred through the service when she began, according to her 
history.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Finally, the Board must point out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The case was remanded by the Board in December 2000 to allow 
for the RO to have an opportunity to address this new 
legislation with regard to the veteran's claim of service 
connection.  The veteran responded in August 2001 that she 
had no additional information to submit in support of her 
claim.  

Moreover, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to her claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide her claim properly.  

A review of the evidence in this case shows that the veteran 
clearly injured her back during service when she was treated 
for lumbosacral strain.  The Post-service medical records 
included a diagnosis of lumbosacral strain and showed that 
the veteran was treated for continuing back pain.  She was 
also afforded VA examinations in conjunction with her claim 
of service connection in October 1996 and December 2001.  Her 
contentions, which have remained consistent since the filing 
of her claim, continued to include back pain due to injury 
incurred during service.  

At her personal hearing in February 1998, the veteran 
continued to assert that she suffered from intermittent back 
pain as a result of an injury suffered during service.  The 
veteran maintained that she had remained on muscle relaxers 
for her back disability since service.  

At the VA examination in December 2001, the examiner 
indicated that the examination was compromised due to the 
veteran's late stage of pregnancy.  However, the VA examiner 
opined that the veteran's back pain was most likely 
aggravated or incurred through service.  

Based on its review of the entire record, including the 
service medical records showing treatment for lumbosacral 
strain, the Board finds that the evidence is in relative 
equipoise in this case in showing that it is as least as 
likely as not that the veteran has current low back 
disability manifested by muscular pain that is due to a 
demonstrated injury sustained during service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the low back disability 
manifested by muscular pain.  38 U.S.C.A.. §§ 1110, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



ORDER

Service connection for a low back disability manifested by 
muscular pain is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

